Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “interruptions” and “cutouts” (referring to page 12 of the Specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The invention relates to,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: from claim 26, the limitation “the step of producing the at least one interruption by the laser beam including cutting out flexible die sections by circumscribing the flexible die sections by the laser beam to produce the at least one interruption with a length of more than 0.25 mm” lacks antecedent in the Specification.  Although page 7 of the Specification uses many of the words of claim 26, the Specification does not disclose that the circumscribing “produces” an interruption, but that “when, for interruptions of a length of more than 0.25 mm, flexible die sections are cut out by circumscribing with the laser beam.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cutting element” in claims 15 and 30.  The functional language attributed the “cutting element” is “for producing perforations or holding points.”  Structure that is “brought into” the Claims from the Specification such that the cutting element is able to accomplish its claimed function is a “cut or stamped contour” (page 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 30 recite “at least one cutting element interrupted for producing perforations or holding points” (claim 15) and “at least one cutting element interrupted for producing perforations or holding points” (claim 30).  However, it is unclear how a cutting element can be interrupted from producing perforations or holding points.  The examiner understands the claimed “interruptions” (also recited in the claims) to be interruptions of a scanning laser beam; these interruptions are clear.  However, it unclear how an element can be interrupted from performing its function, and then how that function can be considered to be limiting, since it is not clear from the claim language that the claimed function was actually capable of being performed by the cutting element.  For the purpose of the examination, the limitations will be interpreted as “at least one cutting element 
Claims 15 and 30 require “at least one interruption by a laser beam” and “comprises an interruption produced by laser;” however, the actual step of providing a laser beam is not positively recited.  As a result, it is unclear how the claims can require the interruption of a laser beam, when it is not clear that the claims require a laser beam.  In other words, because the claims do not require a “laser beam,” it is unclear then if an “interruption by a laser beam” carries any patentable weight.  It is also unclear what the antecedent is for “the step” in claim 15.  For the purpose of the examination, claims 15 and 30 will be interpreted as “the method comprisinga step of producing a laser beam and a step of producing at least one interruption by the laser beam in the at least one cutting element” (claim 15) and “wherein the at least one cutting element comprises a cut contour produced by a laser and an interruption produced by the laser between end faces of the at least one cutting element that are facing each other” (claim 30).  Of note—amending claim 30 in this manner would obviate the earlier interpretation invoked under the 35 USC 112(f) authority for claim 30.
Claim 18 recites “further comprising producing a cutout in the sheet metal base when carrying out the step of producing the at least one interruption by the laser beam.”  Based on the Specification, the examiner understood a “cutout” to take place when the laser beam was active, but when the laser beam was not active, then an “interruption” took place.  Claim 18 appears to claim the opposite, however, requiring that when the laser beam is interrupted, then also a cutout is formed.  Additionally, it is unclear how if there is “at least one interruption” then how “a cutout” could be formed.  Based on the binary relationship between a cutout and an interruption, should not the claim require instead “at least one cutout?”  For example, if there are three interruptions, must there also then be at least two cutouts?  Since there is no way of determining the relationship between a cutout and an interruption in claim 18, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 19 requires “the cutout.”  Unlike claim 18, the relationships between the various structure recited in claim 19 is clear.  Based on the reasoning provided in the previous paragraph, the limitation will be interpreted as “the at least one cutout.”
	Claim 22 recites “the step of producing the at least one interruption by the laser beam including choosing a laser beam energy and choosing a pressure and/or a flow rate of a protective gas such that a flexible die material impacted by the laser beam is removed without any residue.”  However, the step of providing a protective gas is not positively recited.  For the purpose of the examination, claim 22 will be interpreted as “the step of producing the at least one interruption by the laser beam including choosing a laser beam energy and applying a protective gas and choosing a pressure and/or a flow rate of the protective gas such that a flexible die material impacted by the laser beam is removed without any residue.”  
	Claim 26 recites “the step of producing the at least one interruption by the laser beam including cutting out flexible die sections by circumscribing the flexible die sections by the laser beam to produce the at least one interruption with a length of more than 0.25 mm.”  As stated previously, the Specification does not disclose this step.  It also unclear what the Applicant intended in requiring “circumscribing the flexible die sections.”  The Specification and Drawings disclose “material sections 7” in fig. 2.  However, these material sections 7 appear to be the same as the interruptions required by the claims (see numeral 14 in fig. 4).  The examiner is unsure then if the claimed “flexible die sections” are intended to be the claimed “interruptions” or instead the claimed “flexible dies.”  Although the Specification discloses that the claimed “circumscribing” is done such that “the laser beam ideally circumscribes a geometric figure, for example, a small rectangle or a circular segment section in cutting element curves and the material that is circumscribed is cut out” (page 9 of Specification), it is unclear how this circumscribing motion then produces a “cut out” (as disclosed in the Specification) but then also produces an “interruption of more than .25 mm,” (as required in the claim) when the examiner understands an “interruption” to be a period where the laser beam is not active.  Since there is no way of determining what is intended in reciting “by circumscribing the flexible die sections,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claim 27 recites “wherein an end face of the at least one cutting element facing the at least one interruption is produced without a burr and/or without a bead.”  However, the examiner understood the Specification such that a cutout occurs when the laser is active and a piece is cut out.  In contrast, an interruption takes place when the laser is not active.  As a result, the examiner inferred the following with respect to the Applicant’s fig. 6:

    PNG
    media_image1.png
    428
    701
    media_image1.png
    Greyscale

It is unclear to the examiner how the cutting elements face the at least one interruption.  Instead, the examiner understands based on the Specification that the cutting elements face the at least one cutout.  For the purpose of the examination, claim 27 will be interpreted as “wherein an end face of the at least one cutting element facing an at least one cutout is produced without a burr and/or without a bead.”
	Claim 29 recites “wherein an end face of the at least one cutting element facing the at least one interruption is produced without a burr and/or without a bead and wherein a sheet metal base region adjoining the at least one interruption is produced without a burr and/or without a bead.”  As explained in the previous paragraph, claim 29 will be interpreted as “wherein an end face of the at least one cutting element facing an at least one cutout is produced without a burr and/or without a bead and wherein a sheet metal base region adjoining the at least one interruption is produced without a burr and/or without a bead.”  
	Claim 30 recites “an interruption produced by the laser between end faces of the at least one cutting element that are facing each other.”  However, it is unclear how a single “interruption” can produce plural “end faces” (see previous figure).  In order for two end faces to be produced, would not there also need to be at least two interruptions?  For the purpose of the examination, the limitation will be interpreted as “at least two interruptions produced by the laser between end faces of the at least one cutting element that are facing each other.”  
	Claims 16-17, 20-21, 23-25, and 28 are rejected based on their dependency to claim 15.  Claim 31 is rejected based on its dependency to claim 30.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “an uninterrupted cutting element.”  However, claim 17 is dependent on claim 15, and claim 15 requires “producing at least one interruption by the laser beam in the at least one cutting element.”  Therefore, claim 17 appears not to incorporate the limitations required by claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
	The claims require a “flexible die.”  The Specification discloses that a flexible die is used for “tearing off or for folding and bending” materials that are “printed products” (page 1).  The examiner understands a flexible die to be a die that can be attached to a die cylinder, as taught by Misaki (US-7284462-B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21, 24-25, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Van Denend et al. (US-7750267-B2) in view of Pfaff (US-6178852-B1) and Song (US-6324950-B1).
Regarding claim 15, Van Denend teaches a method (“Apparatus And Method For Laser Engraveable Printing Plates,” title) for producing a flexible die (printing plate 18, fig. 1), which comprises at least one cutting element (bands 22, fig. 1) for producing perforations or holding points (“a laser cuts away or ablates material from the printing plate, and the remaining non-ablated or raised portions represent the image to be used on the printing plate in a printing operation,” column 1, lines 15-21; Denend teaches that it is known in the art to use non-ablated portions as images for a printing plate, which are construed as the claimed “perforations” and ablated portions, which are construed as “holding points”) and the method comprising a step of producing a laser beam (“an apparatus for laser ablating printing plate 18 in order to form the printing image thereon includes laser 24, such as a CO.sub.2 laser, a YAG laser or any other suitable laser, to ablate the outer surface of printing plate 18,” column 4, lines 49-53).  Denend does not explicitly disclose arranged on a sheet metal base (although Van Denend teaches that the printing plate can be made of “including but not limited to any flexible substrate made from a photopolymer, vulcanized rubber, a thermal polymer, or any other suitable material,” column 4, lines 41-44), a step of producing at least one interruption by the laser beam in the at least one cutting element.
Van Denend, fig. 1

    PNG
    media_image2.png
    560
    551
    media_image2.png
    Greyscale

However, in the same field of endeavor of rotary dies for paper products, Pfaff teaches arranged on a sheet metal base (Pfaff teaches that it is known in the art that the “thin web is of a material such as …thin sheet metal,” column 1, lines 15-17).

Pfaff, fig. 1

    PNG
    media_image3.png
    416
    501
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a thin sheet metal, in view of the teachings of Pfaff, by using a thin metal sheet, as taught by Pfaff, for the printing plate 18, as taught by Van Denend, in order to use a laser for the final machining of the cutting blades that more accurately formed cutting blades and such that, simultaneously, the blades were heat treated with minimal distortion of the bade (Pfaff, column 2, lines 5-13) in contrast with non-metallic materials for the blade that do not absorb heat as well as metallic materials (of note- Van Denend also refers to Pfaff’s patent, “the entire disclosures of which are incorporated herein by reference,” column 4, lines 45-48, in teaching what can be suitable material for the printing plate).
Van Denend/Pfaff do not explicitly disclose a step of producing at least one interruption by the laser beam in the at least one cutting element (although Van Denend teaches that the “ablating laser 24 ablates a series of bands 22 into a sample plate material of a printing plate 18 at different laser energies from 0% to 100% energy,” column 5, lines 36-39; see also table 1, which shows a depth of 0 mm for 0% laser energy and can be construed such that 0% represents an interruption in the application of the laser).
However, in the same field of endeavor of dies for paper products, Song teaches a step of producing at least one interruption (see annotated fig. 6B below; “FIG. 6(b) worked by cutting on the basis of it,” column 4, lines 8-9; “laser process made at CAD system,” column 7, lines 52-53) by the laser beam in the at least one cutting element (various cutters, shown in fig. 4; column 7, line 52 to column 8, line 20 explains the cuts at A, B, C, and D; although Song does not explicitly disclose that in between the cuts, the laser is “interrupted” as required by the claims, it would be obvious to not use the laser for cutting when the raw material is not being cut).
Song, fig. 6B and 4

    PNG
    media_image4.png
    278
    460
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    781
    472
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, portions of the raw material used for a die, which are not laser cut, in view of the teachings of Song, by using the method of CAD design for forming cutters, as taught by Song, in forming the bands 22, as taught by Van Denend, in order to use a plurality of cutters for use in straight line cutting, lip cutting, or bridge cutting in radial form on a rotatable supporting means, because by using an automatized system that uses a laser processor for creating cutters, as opposed to using a system that depends on the skill of an operator, the cutters are automatically and precisely controlled on the basis of prepared CAD design data (Song, column 1, line 65-column 2, line 27).
	Regarding claim 16, Van Denend teaches the invention as described above but does not explicitly disclose wherein the at least one interruption is produced completely by the laser beam.
	However, in the same field of endeavor of dies for paper products, Song teaches wherein the at least one interruption is produced completely by the laser beam (fig. 5, which shows the CAD system and the subordinate computing elements, is connected to the laser processing system 51; 12a-d are points or “relative positions” for cutting, column 8, lines 25-27; construed such that the interruption (i.e., the non-use of the laser) is completely produced by the controls sent by the CAD system 50 to the laser processing system 51).
Song, fig. 5

    PNG
    media_image6.png
    405
    447
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, portions of the raw material used for a die, which are not laser cut and are produced completely by the laser, in view of the teachings of Song, by using the method of CAD design for forming cutters, as taught by Song, in forming the bands 22, as taught by Van Denend, in order to use a plurality of cutters for use in straight line cutting, lip cutting, or bridge cutting in radial form on a rotatable supporting means, because by using an automatized system that uses a laser processor for creating cutters, as opposed to using a system that depends on the skill of an operator, the cutters are automatically and precisely controlled on the basis of prepared CAD design data (Song, column 1, line 65-column 2, line 27).
Regarding claim 17, Van Denend teaches the invention as described above but does not explicitly disclose further comprising providing the at least one cutting element as an uninterrupted cutting element on the sheet metal base and carrying out the step of producing the at least one interruption by the laser beam in the uninterrupted cutting element (although Van Denend teaches that the “ablating laser 24 ablates a series of bands 22 into a sample plate material of a printing plate 18 at different laser energies from 0% to 100% energy,” column 5, lines 36-39; see also table 1, which shows a depth of 0 mm for 0% laser energy and can be construed such that 0% represents an interruption in the application of the laser).
	However, in the same field of endeavor of rotary dies for paper products, Pfaff teaches further comprising providing the at least one cutting element (cutting blades 12 and 13, figs. 4-6) as an uninterrupted cutting element on the sheet metal base (base 42, figs. 4-5) and carrying out the step of producing the at least one interruption by the laser beam in the uninterrupted cutting element (“form the final desired shape of the cutting blades 12, 13 and simultaneously heat treat them with a laser 28,” column 3, lines 50-52; these blades do not show an interruption; construed as being uninterrupted).

Pfaff, figs. 4-6

    PNG
    media_image7.png
    566
    512
    media_image7.png
    Greyscale

	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a cutting blade without a notch or a bridge cut, in view of the teachings of Pfaff, by using a cutting blade 12 or 13, as taught by Pfaff, for a band 22, as taught by Van Denend, in order to use laser machining for the cutting blades that have a desirable hardness with significant distortion as a result of using a highly accurate laser, which is much faster than conventional methods of forming cutting blades, especially around corners, crossovers and other detailed portions of the cutting blades 12 (Pfaff, column 5, lines 40-56).
Regarding claim 18, Van Denend teaches the invention as described above but does not explicitly disclose further comprising producing a cutout in the sheet metal base when carrying out the step of producing the at least one interruption by the laser beam.
	However, in the same field of endeavor of dies for paper products, Song teaches further comprising producing a cutout (see annotated fig. 6b above from Song for claimed “cutout”) in the sheet metal base (raw material 40, fig. 2) when carrying out the step of producing the at least one interruption by the laser beam (see annotated fig. 6b above from Song for claimed “interruption;” “laser process,” column 7, line 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, portions of the raw material used for a die, which are not laser cut and are produced completely by the laser, and other portions of the material, which are cut by the laser, in view of the teachings of Song, by using the method of CAD design for forming cutters, as taught by Song, in forming the bands 22, as taught by Van Denend, in order to use a plurality of cutters for use in straight line cutting, lip cutting, or bridge cutting in radial form on a rotatable supporting means, because by using an automatized system that uses a laser processor for creating cutters, as opposed to using a system that depends on the skill of an operator, the cutters are automatically and precisely controlled on the basis of prepared CAD design data (Song, column 1, line 65-column 2, line 27).
Regarding claim 19, Van Denend teaches the invention as described above but does not explicitly disclose wherein the laser beam cuts through the sheet metal base to form the at least one cutout.
However, in the same field of endeavor of dies for paper products, Song teaches further wherein the laser beam (“laser process,” column 7, line 53) cuts through the sheet metal base (raw material 40, fig. 2) to form the at least one cutout (see annotated fig. 6b above from Song for claimed “cutout;” in the A and B cuts of fig. 6B, the cuts proceed all the way through the raw material).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, portions of the raw material used for a die, which are not laser cut and are produced completely by the laser, and other portions of the material, which are cut by the laser and proceed all the way through the raw die material, in view of the teachings of Song, by using the method of CAD design for forming cutters, as taught by Song, in forming the bands 22, as taught by Van Denend, in order to use a plurality of cutters for use in straight line cutting, lip cutting, or bridge cutting in radial form on a rotatable supporting means, because by using an automatized system that uses a laser processor for creating cutters, as opposed to using a system that depends on the skill of an operator, the cutters are automatically and precisely controlled on the basis of prepared CAD design data (Song, column 1, line 65-column 2, line 27).
	Regarding claim 20, Van Denend teaches further comprising the step of carrying out a passage inspection for monitoring the flexible die after (step 108, fig. 5) and/or during (step 104, fig. 5) the step of producing the at least one interruption by the laser beam (step 102, fig. 5; Van Denend teaches a method of using a second scanning laser 24’ to detect the progress of forming the ablated bands 22, which is shown in fig. 4; similar to how the Applicant discloses using a passage inspection to measure whether the die was ablated in the Specification, Van Denend teaches using these detection steps to determine whether the intended “relief depth” was achieved during the laser ablation or engraving step).
	
	

Van Denend, figs. 4 and 5

    PNG
    media_image8.png
    547
    689
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    812
    434
    media_image9.png
    Greyscale

Regarding claim 21, Van Denend teaches wherein the passage inspection is a look-through inspection (similar to how the Applicant discloses using a light beam and a photosensor and a light beam to conduct the look-through inspection in the Specification, Van Denend teaches using a separate laser 24’ and a detector 32 to detect the actual relief depth in bands 22).
	Regarding claim 24, Van Denend teaches the invention as described above but does not explicitly disclose the step of producing the at least one interruption by the laser beam including moving the laser beam perpendicular to the at least one cutting element.
	However, in the same field of endeavor of rotary dies for paper products, Pfaff teaches the step of producing the at least one interruption by the laser beam (fig. 3) including moving the laser beam (laser 28, fig. 3; direction of arrows shown in fig. 3 construed as claimed “moving”) perpendicular (as shown in fig. 3) to the at least one cutting element (cutting blades 12 and 13, figs. 4-6; see also column 4, lines 32-41 for how the laser hardens the cutting blades).
Pfaff, fig. 3

    PNG
    media_image10.png
    213
    438
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a perpendicular laser, in view of the teachings of Pfaff, by using the laser 28, as taught by Pfaff, in lieu of the laser 24, as taught by Van Denend, in order to use a laser that produces a relatively small laser beam such that only a small amount of material is removed, for the advantage of using a laser with a high accuracy in forming the corners, crossover portions, and other details of the cutting blades, as taught by Pfaff, or the bands, as taught by Van Denend (Pfaff, column 4, lines 45-56).
Regarding claim 25, Van Denend teaches the invention as described above but does not explicitly disclose wherein the laser beam has a focal point of a diameter of 0.12 mm.
However, in the same field of endeavor of rotary dies for paper products, Pfaff teaches wherein the laser beam has a focal point of a diameter of 0.12 mm (“order of five to ten thousandths of an inch in diameter,” column 4, lines 41-45; construed as being .127-.254 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a laser with a diameter of .127-.254 mm, in view of the teachings of Pfaff, by using the laser 28, as taught by Pfaff, in lieu of the laser 24, as taught by Van Denend, in order to use a laser that produces a relatively small laser beam such that only a small amount of material is removed, for the advantage of using a laser with a high accuracy in forming the corners, crossover portions, and other details of the cutting blades, as taught by Pfaff, or the bands, as taught by Van Denend (Pfaff, column 4, lines 45-56).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working values involves only routine skill in the art.
	Regarding claim 30, Van Denend teaches a flexible die (printing plate 18, fig. 1), comprising at least one cutting element (bands 22, fig. 1) for producing perforations or holding points (“a laser cuts away or ablates material from the printing plate, and the remaining non-ablated or raised portions represent the image to be used on the printing plate in a printing operation,” column 1, lines 15-21; Denend teaches that it is known in the art to use non-ablated portions as images for a printing plate, which are construed as the claimed “perforations” and ablated portions, which are construed as “holding points”) and arranged on the sheet metal base (ash shown in fig. 1; the material of the printing plate 18 is construed as the claimed “sheet metal base”), wherein the at least one cutting element comprises a cut contour (“a laser which ablates a number of areas or bands in a material at different energy levels,” column 2, lines 43-44; the contours of the bands are construed as the claimed “cut contours”) produced by a laser (“an apparatus for laser ablating printing plate 18 in order to form the printing image thereon includes laser 24, such as a CO.sub.2 laser, a YAG laser or any other suitable laser, to ablate the outer surface of printing plate 18,” column 4, lines 49-53).  Van Denend does not explicitly disclose a sheet metal base and at least two interruptions produced by the laser between end faces of the at least one cutting element that are facing each other.
However, in the same field of endeavor of rotary dies for paper products, Pfaff teaches a sheet metal base (Pfaff teaches that it is known in the art that the “thin web is of a material such as …thin sheet metal,” column 1, lines 15-17) and end faces (see annotated figs. 4 and 5).
Pfaff, figs. 4 and 5

    PNG
    media_image11.png
    362
    503
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a thin sheet metal and cutting blades with end faces, in view of the teachings of Pfaff, by using a thin metal sheet and cutting blades, as taught by Pfaff, for the printing plate 18 and bands 22, as taught by Van Denend, in order to use a laser for the final machining of the cutting blades that more accurately formed cutting blades and such that, simultaneously, the blades were heat treated with minimal distortion of the bade (Pfaff, column 2, lines 5-13) in contrast with non-metallic materials for the blade that do not absorb heat as well as metallic materials (of note- Van Denend also refers to Pfaff’s patent, “the entire disclosures of which are incorporated herein by reference,” column 4, lines 45-48, in teaching what can be suitable material for the printing plate).
Van Denend/Pfaff do not explicitly disclose at least two interruptions produced by the laser between end faces of the at least one cutting element that are facing each other (although Van Denend teaches that the “ablating laser 24 ablates a series of bands 22 into a sample plate material of a printing plate 18 at different laser energies from 0% to 100% energy,” column 5, lines 36-39; see also table 1, which shows a depth of 0 mm for 0% laser energy and can be construed such that 0% represents an interruption in the application of the laser).
However, in the same field of endeavor of dies for paper products, Song teaches at least two interruptions (see annotated fig. 6B below; “FIG. 6(b) worked by cutting on the basis of it,” column 4, lines 8-9) produced by the laser (“laser process made at CAD system,” column 7, lines 52-53) between end faces (see annotated fig. 6B below for examiner-construed end faces) of the at least one cutting element (various cutters, shown in fig. 4) that are facing each other (as shown in the annotated fig. 6b below).

Song, fig. 6b

    PNG
    media_image12.png
    283
    460
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend/Pfaff to include, portions of the raw material used for a die, which are not laser cut, in view of the teachings of Song, by using the method of CAD design for forming cutters, as taught by Song, in forming the bands 22, as taught by Van Denend, in order to use a plurality of cutters for use in straight line cutting, lip cutting, or bridge cutting in radial form on a rotatable supporting means, because by using an automatized system that uses a laser processor for creating cutters, as opposed to using a system that depends on the skill of an operator, the cutters are automatically and precisely controlled on the basis of prepared CAD design data (Song, column 1, line 65-column 2, line 27).
Regarding claim 31, Van Denend teaches the invention as described above but does not explicitly disclose wherein the interruption adjoins a cutout in the sheet metal base, wherein the cutout passes all the way through the sheet metal base.
However, in the same field of endeavor of dies for paper products, Song teaches wherein the interruption adjoins a cutout (see annotated fig. 6(b) above for construed interruptions and cutouts) in the sheet metal base (raw material 40, fig. 2), wherein the cutout passes all the way through the sheet metal base (see annotated fig. 6b above; in the A and B cuts of fig. 6B, the cuts proceed all the way through the raw material).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, portions of the raw material used for a die, which are not laser cut and are produced completely by the laser, and other portions of the material, which are cut by the laser and proceed all the way through the raw die material, in view of the teachings of Song, by using the method of CAD design for forming cutters, as taught by Song, in forming the bands 22, as taught by Van Denend, in order to use a plurality of cutters for use in straight line cutting, lip cutting, or bridge cutting in radial form on a rotatable supporting means, because by using an automatized system that uses a laser processor for creating cutters, as opposed to using a system that depends on the skill of an operator, the cutters are automatically and precisely controlled on the basis of prepared CAD design data (Song, column 1, line 65-column 2, line 27).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Denend et al. (US-7750267-B2) in view of Pfaff (US-6178852-B1) and Song (US-6324950-B1) as applied to claim 15 above and further in view of Nomoto et al. (JP-2016107392-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 22, Van Denend teaches the invention as described above as well as the step of producing the at least one interruption by the laser beam (column 1, lines 15-21; Denend teaches non-ablated portions as well as 0% energy levels, as shown in table 1) including choosing a laser beam energy (table 1).  Van Denend does not explicitly disclose and applying a protective gas and choosing a pressure and/or a flow rate of the protective gas such that a flexible die material impacted by the laser beam is removed without any residue.
However, in the same field of endeavor of dies for paper products, Nomoto teaches the step of producing the at least one interruption by the laser beam (“it is also possible to finish the blade portion into a desired shape by physical processing using a laser beam or the like,” page 19, middle of page) including applying a protective gas and choosing a pressure and/or a flow rate of the protective gas (“a mechanism for blowing compressed gas is implemented,” top of page 24; compressed is construed as applying pressure) such that a flexible die material impacted by the laser beam is removed without any residue (“a mechanism for cleaning or wiping off the workpiece residue adhering to the blade side surface,” top of page 24).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a mechanism for blowing compressed gas that cleaned or wiped off residue on the blade side surface, in view of the teachings of Nomoto, by including the mechanism for blowing compressed gas, as taught by Nomoto, in the apparatus for laser engraveable printing plates, as taught Van Denend, in order to use a mechanism for blowing compressed gas on the cutting edge of the blade side because the ablated material or residue will have an adverse effect on the forming structure of the cutting edge if not removed (Nomoto, top of page 24) .
Regarding claim 23, Van Denend teaches the invention as described above as well as the step of producing the at least one interruption by the laser beam (column 1, lines 15-21; Denend teaches non-ablated portions as well as 0% energy levels, as shown in table 1).  Van Denend does not explicitly disclose further including blowing off the flexible die material impacted by the laser beam by a protective gas jet of the protective gas.
However, in the same field of endeavor of dies for paper products, Nomoto teaches further including blowing off the flexible die material impacted by the laser beam by a protective gas jet of the protective gas (“a mechanism for blowing compressed gas is implemented,” top of page 24; compressed is construed as a “gas jet”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a mechanism for blowing compressed gas, in view of the teachings of Nomoto, by including the mechanism for blowing compressed gas, as taught by Nomoto, in the apparatus for laser engraveable printing plates, as taught Van Denend, in order to use a mechanism for blowing compressed gas on the cutting edge of the blade side because the ablated material or residue will have an adverse effect on the forming structure of the cutting edge if not removed (Nomoto, top of page 24).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Van Denend et al. (US-7750267-B2) in view of Pfaff (US-6178852-B1) and Song (US-6324950-B1) as applied to claim 15 above and further in view of Carbaugh et al. (US-5974931-A) and Choi et al. (KR-20100026829-A, relying on foreign version for drawings and provided English translation for written disclosure).
Van Denend teaches the invention as described above as well as the step of producing the at least one interruption by the laser beam (column 1, lines 15-21; Denend teaches non-ablated portions as well as 0% energy levels, as shown in table 1).  Van Denend does not explicitly disclose including cutting out flexible die sections by circumscribing the flexible die sections by the laser beam to produce the at least one interruption with a length of more than 0.25 mm.
However, in the same field of endeavor of making dies, Carbaugh teaches including cutting out flexible die sections (punch feature 24, fig. 3B) by circumscribing the flexible die sections by the laser beam (“Gap 32 is present as a result of the way punch feature 24 is formed. For example, a circular shape may be laser drilled in the flexible, extrudable platen 16 by laser drilling around the periphery of the desired shape,” column 5, lines 45-49).

Carbaugh, figs. 1A and 3B

    PNG
    media_image13.png
    607
    499
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    444
    490
    media_image14.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, forming a circular punch feature by laser drilling, in view of the teachings of Carbaugh, by forming a circular punch, as taught by Carbaugh, in the bands 22, as taught by Van Denend, in order to form a die aperture of a circular punch shape that has sharp, clean edges as a result of laser drilling (Carbaugh, column 5, lines 37-58).
Van Denend/Carbaugh do not explicitly disclose producing the at least one interruption with a length of more than 0.25 mm.
However, in the same field of endeavor of making dies for paper products, Choi teaches producing the at least one interruption with a length of more than 0.25 mm (“the distance f projecting one side of the cut portion 140 to the plane is not less than 0.02 mm,” middle of page 2; construed as being a length of at least .04 mm; construed as length in a width-of-the-blade direction).

Choi, fig. 2b

    PNG
    media_image15.png
    348
    478
    media_image15.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, a width of at least .04 mm, in view of the teachings of Choi, by using the measurements for a die or press-mold, as taught by Choi, in the bands 22, as taught by Van Denend, in order to prevent burrs from being formed on the press-mold, where using a support portion with the dimensions, as taught by Choi, prevents damaging the base surface during the manufacturing process of a press-cut metal mold, which may cause a burr to be generated (Choi, page 1).  Additionally, it has been held that where the general conditions of a claim are disclosed, discovering the optimum or working values involves only routine skill in the art.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Van Denend et al. (US-7750267-B2) in view of Pfaff (US-6178852-B1) and Song (US-6324950-B1) as applied to claim 15 above and further in view of Abe et al. (JP-4811745-B2, relying on foreign version for drawings and provided English translation for written disclosure).
Van Denend teaches the invention as described above but does not explicitly disclose wherein an end face of the at least one cutting element facing an at least one cutout is produced without a burr and/or without a bead.
	However, in the same field of endeavor of making dies for paper products, Abe teaches wherein an end face (left side of band blade portion 65, fig. 9a) of the at least one cutting element facing an at least one cutout is produced without a burr (burr 66, fig. 9a) and/or without a bead (“the present invention removes the burrs by irradiating an ultrashort pulse laser to the burrs formed by cutting,” para 0006).
Abe, fig. 9(a)

    PNG
    media_image16.png
    391
    452
    media_image16.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, removing a burr from the top side of a band blade portion with an ultrashort pulse laser, in view of the teachings of Abe, by using the engraving laser 24 upon detection of an anomaly by the scanning laser 24’, as taught by Van Denend, where a burr was detected and removed, as taught by Abe, in order to remove burrs, which cause unacceptable defective product rates in packaging manufacturing applications such as cosmetic cases and by removing burrs and smoothing the cutting edges, the shape accuracy of the band blade portion is improved (Abe, para 0003).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Van Denend et al. (US-7750267-B2) in view of Pfaff (US-6178852-B1) and Song (US-6324950-B1) as applied to claim 15 above and further in view of Choi et al. (KR-20100026829-A, relying on foreign version for drawings and provided English translation for written disclosure).
Van Denend teaches the invention as described above but does not explicitly disclose wherein a sheet metal base region adjoining the at least one interruption is produced without a burr and/or without a bead.
However, in the same field of endeavor of making dies for paper products, Choi teaches wherein a sheet metal base region (base 110) adjoining the at least one interruption (portions 130, 140, and 120, fig. 2a) is produced without a burr and/or without a bead (”wherein a sheet metal base region adjoining the at least one interruption is produced without a burr and/or without a bead,” top of page 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, the dimensions for forming a blade where a burr does not form on the base, in view of the teachings of Choi, by using the measurements for a die or press-mold, as taught by Choi, in the bands 22, as taught by Van Denend, in order to prevent burrs from being formed on the press-mold, where using a support portion with the dimensions, as taught by Choi, prevents damaging the base surface during the manufacturing process of a press-cut metal mold, which may cause a burr to be generated (Choi, page 1).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Van Denend et al. (US-7750267-B2) in view of Pfaff (US-6178852-B1) and Song (US-6324950-B1) as applied to claim 15 above and further in view of Abe et al. (JP-4811745-B2, relying on foreign version for drawings and provided English translation for written disclosure) and Choi et al. (KR-20100026829-A, relying on foreign version for drawings and provided English translation for written disclosure).
Van Denend teaches the invention as described above but does not explicitly disclose wherein an end face of the at least one cutting element facing an at least one cutout is produced without a burr and/or without a bead and wherein a sheet metal base region adjoining the at least one interruption is produced without a burr and/or without a bead.
However, in the same field of endeavor of making dies for paper products, Abe teaches wherein an end face (left side of band blade portion 65, fig. 9a) of the at least one cutting element facing an at least one cutout is produced without a burr (burr 66, fig. 9a) and/or without a bead (“the present invention removes the burrs by irradiating an ultrashort pulse laser to the burrs formed by cutting,” para 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend to include, removing a burr from the top side of a band blade portion with an ultrashort pulse laser, in view of the teachings of Abe, by using the engraving laser 24 upon detection of an anomaly by the scanning laser 24’, as taught by Van Denend, where a burr was detected and removed, as taught by Abe, in order to remove burrs, which cause unacceptable defective product rates in packaging manufacturing applications such as cosmetic cases and by removing burrs and smoothing the cutting edges, the shape accuracy of the band blade portion is improved (Abe, para 0003).
Van Denend/Abe do not explicitly disclose and wherein a sheet metal base region adjoining the at least one interruption is produced without a burr and/or without a bead.
However, in the same field of endeavor of making dies for paper products, Choi teaches wherein a sheet metal base region (base 110) adjoining the at least one interruption (portions 130, 140, and 120, fig. 2a) is produced without a burr and/or without a bead (”wherein a sheet metal base region adjoining the at least one interruption is produced without a burr and/or without a bead,” top of page 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Van Denend/Abe to include, the dimensions for forming a blade where a burr does not form on the base, in view of the teachings of Choi, by using the measurements for a die or press-mold, as taught by Choi, in the bands 22, as taught by Van Denend, in order to prevent burrs from being formed on the press-mold, where using a support portion with the dimensions, as taught by Choi, prevents damaging the base surface during the manufacturing process of a press-cut metal mold, which may cause a burr to be generated (Choi, page 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/19/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761